Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered April 23, 1990, convicting defendant upon her plea of guilty of the crime of driving while intoxicated.
*829Defendant’s only contention on this appeal is that her sentence of one year in jail, a $500 fine and revocation of her driver’s license was harsh and excessive. In light of defendant’s prior criminal record and the fact that the sentence was not the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.